DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 01/25/2021.
Status of the claims:
Claims 1 – 20 are pending in the application.
Claim 1 is amended.
Claims 9 – 13 are allowed.
Claims 14 – 20 are withdrawn

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Napolitano (US 20150351739 A1) (cited in last office action).
Regarding claim 1, Napolitano discloses a knotless instability suture anchor construct (fixation device 110) (paragraph [0051]), comprising: 
an anchor (sleeve 190) having a length of suture material (see annotated Fig. 13) passing therethrough, the suture material (see annotated Fig. 13) having a loop strand (see annotated Fig. 13) terminating at a first end (first loop 112 end)  and a post strand (see annotated Fig. 13) terminating at a second end (free end 122) (paragraph [0051] and Fig. 13); 
a splice loop (see annotated Fig. 13) formed by the first end (first loop 112 end) (Fig. 13), wherein the splice loop (see annotated Fig. 13) is formed by a portion of the loop strand (see annotated Fig. 13) extending into an interior (see annotated Fig. 13) of the loop strand (see annotated Fig. 13), extending along an x-axis (see annotated Fig. 13) of the loop strand (see annotated Fig. 13), and extending back outside of the interior (see annotated Fig. 13) of the loop strand (see annotated Fig. 13). 
a sliding construct (see annotated Fig. 13) formed by the first end (first loop 112 end) and the second end (free end 122) (paragraph [0053] and Fig. 13 – 15); 
wherein the sliding construct (see annotated Fig. 13) is configured to adjust the relative position of the splice loop (see annotated Fig. 13) and the 
Regarding claim 2, Napolitano discloses the suture construct of claim 1, further comprising a fixed gap (see annotated Fig. 13) between the splice loop (see annotated Fig. 13) and the sliding construct (see annotated Fig. 13).
Regarding claim 3, Napolitano discloses the suture construct of claim 1, wherein the sliding construct (see annotated Fig. 13) is positioned distally to the splice loop (see annotated Fig. 13).
Regarding claim 4, Napolitano discloses the suture construct of claim 1, wherein the sliding construct (see annotated Fig. 13) is selected from the group consisting of a single friction hitch and a multiple friction hitch.
Regarding claim 5, Napolitano discloses the suture construct of claim 1, wherein the loop strand (see annotated Fig. 13) is configured to be pulled to decrease the perimeter of the splice loop (see annotated Fig. 13) from a first size (size in Fig. 13) to a second size (size in Fig. 15) smaller than the first size (pulling on the free end 122 pulls on the sliding construct, which pulls on the loop strand resulting in the decrease in size of the loop 112) (paragraph [0051 – 0053] and Fig. 15).
Regarding claim 6
Regarding claim 7, Napolitano discloses the suture construct of claim 1, wherein the sliding construct (see annotated Fig. 13) creates a positioning loop (adjustable loop 113) in the suture material (see annotated Fig. 13) of a first size (size in Fig. 13) defined at least in part by the anchor, wherein the post strand (see annotated Fig. 13) is configured to be pulled to decrease the perimeter of the positioning loop (adjustable loop 113) to a second size (size in Fig. 15) smaller than the first size (Examiner’s note: Napolitano states “Free end 122 is tensioned, which contracts adjustable loop 113” – paragraph [0053]).
Annotated Figure 13 of Napolitano

    PNG
    media_image1.png
    649
    750
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Napolitano (US 20150351739 A1) as applied to claim 1 above, and further in view of Foester (US 20140277133 A1) (cited in last office action).
Regarding claim 8, Napolitano discloses the device of claim 1 above.
However, Napolitano is silent as to the number of times the suture passes through the anchor.
As to the above, Foerster teaches, in the same field of endeavor, a flexible implant comprising an anchor (anchor 100) having a length of suture material (suture length 110), wherein the suture material (suture length 110) passes through the anchor (anchor 100) at least 6 times (Fig. 1B).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the anchor and suture system of Napolitano such that the suture material passes through the anchor at least 6 six times, as it is common in the art to have and the multiple passing locations can aid in the scrunching of the anchor thus increasing the frictional resistance in the bone tunnel, giving the anchor a stronger hold.
Allowable Subject Matter
Claims 9 – 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to disclose or make obvious a threader assembly with a cover and a back piece with a removably attached threader arm, a clip receiving .
The closest prior art, Norton (US 20130190819 A1), teaches in the same field of endeavor a method for coupling the soft tissue to a bone, a threader assembly (handle assembly 204 and insertion device 202) comprising a cover (insertion device 202) and a back piece (handle assembly 204) with a removably attached threader arm (handle assembly 204), a hook (rim 230). However, the system of Norton does not disclose the knotless instability suture anchor construct as recited above. Specifically Norton is silent regarding a threader loop, wherein the threader loop secures around the hook with ends, which extend through the splice and outside the threader assembly. It would not have been obvious to modify the system of Norton to include a different suture anchor system, such as the suture construct taught by Napolitano above for claim 1 in order to overcome the deficiencies of the suture anchor of Norton, because it would not have been clear where the contact points would be for the suture construct of Napolitano on to the threader of Norton; moreover there is no motivation to modify Norton to include the suture construct of Napolitano.
Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. Arguments regarding the splice loop of Napolitano not extending along the x-axis. As can be seen in the annotated Fig. 13 of Napolitano, the slip loop extends along the x-axis as it is passed through the suture.
Annotated Figure 13 of Napolitano

    PNG
    media_image1.png
    649
    750
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/GEORGE J ULSH/Primary Examiner, Art Unit 3771